Title: From John Adams to the President of Congress, No. 20, 18 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 18 March, 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 329–332). printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:557–558.
     The first two-thirds of the letter, which was read in Congress on 22 July, was taken from the Gazette d’Amsterdam and included almost verbatim in John Adams’ letter to Samuel Adams of this date (above). The remainder of the letter was based on Alexander Gillon’s letter of 14 March (above) and a report in the Mercure de France and concerned the advent of the League of Armed Neutrality and the policies of the Netherlands and Sweden.
    